Exhibit 10.44

CONSENT AND THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS CONSENT AND THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this
“Amendment”) is entered into as of November 1, 2016, by and among REAL ALLOY
RECYCLING, INC., a Delaware corporation, formerly known as Aleris Recycling,
Inc., a Delaware corporation (“Real Alloy”), in its capacities as the Borrower
Representative and as a Borrower, each of the other Borrowers and Credit Parties
signatory to the Revolving Credit Agreement described below, WELLS FARGO BANK,
NATIONAL ASSOCIATION, for itself as a Lender, and as agent for the Lenders from
time to time party to the Revolving Credit Agreement described below (in such
capacity, “Agent”), and the other Lenders signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the other Credit Parties, Agent and the Lenders from
time to time party thereto are parties to that certain Revolving Credit
Agreement, dated as of February 27, 2015, as  amended by that certain First
Amendment to Revolving Credit Agreement dated as of May 21, 2015, and as amended
by that certain Second Amendment to Revolving Credit Agreement dated August 24,
2016 (collectively, as further amended, restated, supplemented or modified from
time to time, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings assigned to such terms in the Credit Agreement) pursuant
to which the Lenders committed to make certain loans to the Borrowers upon the
terms and conditions set forth therein;

WHEREAS, Real Alloy has informed Agent that it intends to (a) purchase certain
assets (the “Asset Purchase”) from Texas Aluminum Recycling LLC, an Ohio limited
liability company (“Texas Recycling”), Wisconsin Aluminum Recycling LLC, an Ohio
limited liability company (“Wisconsin Recycling”), Pennsylvania Aluminum
Recycling LLC, an Ohio limited liability company (“Pennsylvania Recycling”),
Beck Aluminum Alloys, Ltd., an Ohio limited liability company (“BAA”) and Beck
Aluminum Corporation, an Ohio corporation (“BAC” and together with Texas
Recycling, Wisconsin Recycling, Pennsylvania Recycling and BAA, the “Asset
Sellers”) and (b) acquire a 49% membership interest in Beck Aluminum
International, LLC, an Ohio limited liability company, from GSB Beck Holdings,
Inc., an Ohio corporation (“GSB”) (the “Equity Purchase”) pursuant to the terms
and conditions of that certain Asset and Securities Purchase Agreement to be
entered into on or about the date hereof (the “Purchase Agreement”) by and among
the Asset Sellers, GSB and Real Alloy;

WHEREAS, Real Alloy has further informed Agent and the Lenders that the Asset
Purchase will not satisfy certain of the conditions to a Permitted Acquisition
(all such conditions to any Permitted Acquisition are collectively referred to
herein as the “Permitted Acquisition Conditions”); and

WHEREAS, the Credit Parties have requested that Agent and the Lenders consent to
the Asset Purchase and amend certain provisions of the Credit Agreement to,
inter alia, consent to the Equity Purchase, and, subject to the satisfaction of
the conditions set forth herein, Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the other Credit
Parties, Agent and the Lenders party hereto do hereby agree as follows:

1.Consent.  Subject to the effectiveness and the terms and conditions of this
Agreement, including those set forth in Section 4 hereof, and notwithstanding
anything to the contrary contained in the Credit Agreement or in any of the
other Loan Documents, Agent and the undersigned Lenders hereby consent to the
consummation of the Asset Purchase pursuant to the terms of the Purchase
Agreement notwithstanding the failure of the Asset Purchase to satisfy the
Permitted Acquisition Conditions set forth in (i) clauses (a)(i)(y) and (a)(ii)
of the definition of “Permitted Acquisition” on or before fourteen (14) days
prior to the consummation of the Asset Purchase (collectively, the “Pre-Closing
Deliverables”) and (ii) clauses (f) and (g) of the definition of “Permitted
Acquisition”; provided that (A) the Pre-Closing Deliverables shall have been
delivered concurrently with or prior to the consummation of the Asset Purchase,
(B) after giving effect to the Asset Purchase, Availability shall not be less
than $23,500,000, (C) average Availability for the thirty (30) day period ending
on the date of the Asset Purchase (giving pro forma effect to the Asset Purchase
for each day in such thirty (30) day period) shall not be less than $23,500,000
and (D) the parties hereto acknowledge and agree that the Asset Purchase shall
be deemed to be a Permitted Acquisition for all purposes under the Credit
Agreement and each of the other Loan Documents.

 

2.Ratification and Incorporation of Credit Agreement and Other Loan Documents;
Acknowledgments.  Except as expressly modified under this Amendment, (a) each
Credit Party hereby acknowledges, confirms, and ratifies all of the terms and
conditions set forth in, and all of its respective obligations under, the Credit
Agreement and the other Loan Documents to which it is a party, and (b) all of
the terms and conditions set forth in the Credit Agreement and the other Loan
Documents are incorporated herein by this reference as if set forth in full
herein.  Each Credit Party represents that as of the date of execution of this
Amendment it has no offset, defense, counterclaim, dispute or disagreement of
any kind or nature whatsoever with respect to the amount of the Obligations.

 

3.Amendments. Subject to the terms and conditions of this Amendment, including,
without limitation, those set forth in Section 4 hereof, the Credit Agreement
shall be amended as follows:

(a)Clauses (q) and (r) of Section 4.2 (Certificates; Other Information) of the
Credit Agreement are hereby amended by (i) deleting clause (q) in its entirety
and substituting in lieu thereof the following new clause (q) and (ii) adding
the following new clause (r):

 

(q)as soon as available, but not later than one hundred twenty (120) days after
the end of each fiscal year of the Beck Trading Business Joint Venture, a copy
of the unaudited balance sheet of the Beck Trading Business Joint Venture and
the related statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, each of which shall be complete and correct and
fairly present, in all material respects, in accordance with GAAP, the financial
position and the results of operations

 

-2-

--------------------------------------------------------------------------------

 

of the Beck Trading Business Joint Venture, subject to normal year-end
adjustments and absence of footnote disclosures; and

 

(r)promptly, such additional business, financial, collateral, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.

 

(b)Clauses (h), (i) and (j) of Section 5.4 (Acquisitions; Loans and Investments)
of the Credit Agreement are hereby amended by (i) deleting clauses (h) and (i)
in their entirety and substituting in lieu thereof the following new clauses (h)
and (i) and (ii) adding the following new clause (j):

 

(h)the Closing Date Acquisition and any Permitted Acquisitions;

 

(i)the Investment by Real Alloy Recycling in the Beck Trading Business Joint
Venture pursuant to the Purchase Agreement made on the Third Amendment Effective
Date in an amount not to exceed the allocation of the Purchase Price (as defined
in the Purchase Agreement) in such Investment; provided that with respect to the
Beck Trading Business Joint Venture, Real Alloy Recycling shall not have any
liability for the obligations of such joint venture and Real Alloy Recycling’s
liability is limited to the Investment therein on the Third Amendment Effective
Date; and

 

(j)other Investments not described above in an aggregate amount not to exceed
$3,000,000 at any time.

 

(c)Clause (e) (Cross-Default) of Section 7.1 (Events of Default) of the Credit
Agreement is hereby amended to by adding the following new clause (e)(v):

“or (v) the occurrence and continuance of any event of default under the Beck
Acquisition Term Loan Documents;”

 

(d)Section 11.1 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the defined terms “LIBOR” and “U.S. Borrowing Base” and the following
new defined terms “LIBOR” and “U.S. Borrowing Base” shall be substituted in lieu
thereof to read as follows:

“LIBOR” means, for each Interest Period for each LIBOR Rate Loan the offered
rate per annum for deposits of Dollars for the applicable Interest Period that
appears on Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day in such Interest Period (which
shall not be less than 0.00% per annum).  If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2)

 

-3-

--------------------------------------------------------------------------------

 

Business Days prior to the first day in such Interest Period by major financial
institutions reasonably satisfactory to Agent in the London interbank market for
such Interest Period for the applicable principal amount on such date of
determination.

“U.S. Borrowing Base” means, with respect to the U.S. Borrowers on a
consolidated basis, as of any date of determination by Agent, from time to time,
an amount equal to the lesser of:

(a)the Aggregate Revolving Loan Commitment at such time less the Canadian
Outstandings at such time; and

(b)the sum of (x) the AR Advance Rate multiplied by the book value of Eligible
Accounts of such Borrowers at such time, plus (y) the lesser of (i) 75% of the
book value of Eligible Inventory of such Borrowers valued at the lower of cost
or market on a first-in, first-out basis, and (ii) 85% of the book value of
Eligible Inventory of such Borrowers, valued at the lower of cost or market on a
first-in, first-out basis multiplied by the NOLV Factor; provided that during
the Finished Goods Inventory Enhancement Period, and solely with respect to
Eligible Finished Goods Inventory, the amount of Eligible Finished Goods
Inventory that would otherwise be included in the calculation of clause (y)
above shall be equal to the Finished Goods Inventory Advance Rate multiplied by
the book value of Eligible Finished Goods Inventory of such Borrowers, valued at
the lower of cost or market on a first-in, first-out basis;

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

 

(e)Section 11.1 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following new definitions of “AR Advance Rate”, “Beck Acquisition
Term Loan Documents”, “Beck Trading Business Joint Venture,” “Eligible Finished
Goods Inventory”, “Finished Goods Inventory Advance Rate”, “Finished Goods
Inventory Enhancement Period”, “Purchase Agreement” and “Third Amendment
Effective Date” to appear in appropriate alphabetical order:

“AR Advance Rate” means, beginning on the Third Amendment Effective Date and
continuing through the end of the month in which the Third Amendment Effective
Date occurs, 90%, which amount shall automatically decrease on the first day of
each subsequent month by 0.5% until such amount is reduced to 85%.

“Beck Acquisition Term Loan Documents” means, collectively, (a) that certain
Term Loan Agreement between Real Alloy Recycling and Wells Fargo Bank, National
Association, (b) that certain Security Agreement between Real Alloy Recycling
and Wells Fargo Bank,

 

-4-

--------------------------------------------------------------------------------

 

National Association, and (c) all documents delivered in connection with any of
the foregoing, in each case, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Beck Trading Business Joint Venture” means Beck Aluminum International, LLC, an
Ohio limited liability company, a joint venture between Real Alloy Recycling and
GSB Beck Holdings, Inc., an Ohio corporation.

“Eligible Finished Goods Inventory” means, without duplication of any other
Inventory included in the determination of the U.S. Borrowing Base, Inventory
that qualifies as Eligible Inventory and consists of finished goods held for
sale in the Ordinary Course of Business of the Borrowers. Notwithstanding the
above, Agent shall have the right to establish, modify, or eliminate Reserves
against Eligible Finished Goods Inventory from time to time in its Permitted
Discretion; provided that Agent shall provide the Borrower Representative five
(5) days prior written notice before making such modifications or adjustments
with respect to Reserves; provided further that notwithstanding the foregoing,
no such notice shall be required if (a) Exigent Circumstances exist and are
continuing or (b) if, after giving effect to such modification or adjustment,
Availability is less than the greater of $16,500,000 and 15% of the Aggregate
Revolving Loan Commitment.

“Finished Goods Inventory Advance Rate” means, beginning on the Third Amendment
Effective Date and continuing through the end of the month in which the Third
Amendment Effective Date occurs, 83%, which amount shall automatically decrease
on the first day of each subsequent month by 0.67%.

“Finished Goods Inventory Enhancement Period” means the period commencing on the
Third Amendment Effective Date and ending on October 31, 2017.

“Purchase Agreement” has the meaning provided in the Third Amendment.

“Third Amendment Effective Date” means November 1, 2016.

4.Condition Precedent to Effectiveness of Amendment.  This Amendment shall
become effective as of the date upon which each of the following conditions
precedent is satisfied in full in the sole discretion of Agent (such date, the
“Third Amendment Effective Date”):

(a)Agent shall have received duly executed counterparts of this Amendment from
each Credit Party and the Lenders and all of the other agreements, documents,
instruments and other items set forth on the closing checklist attached hereto
as Annex A;

 

-5-

--------------------------------------------------------------------------------

 

(b)Agent shall have received duly executed originals of a pro forma Borrowing
Base Certificate, dated as of the Third Amendment Effective Date, reflecting
information concerning Eligible Accounts and Eligible Inventory of Borrower as
of a date not more than seven (7) days prior to the Third Amendment Effective
Date;

(c)the truth and accuracy of the representations and warranties contained in
Section 5 hereof; and

(d)the Borrowers shall have paid to Agent an amendment fee in an amount equal to
$30,000, which fee shall be fully earned and non-refundable when paid and shall
be distributed ratably to the Lenders in accordance with their respective pro
rata shares of the Commitments.

5.Representations and Warranties. The Borrowers and each other Credit Party
hereby represent and warrant to Agent and the Lenders as follows:

(a)Representations and Warranties.(i) Each of the representations and warranties
contained in the Loan Documents is true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date of execution of this Amendment, except for any representation and
warranty that relates by its terms only to an earlier date (in which case, it
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such earlier date) and
(ii) and after giving effect to this Amendment, no Default or Event of Default
shall exist or arise therefrom.

(b)Binding Effect of Documents.  This Amendment and the other Loan Documents
have been duly executed and delivered to Agent and the Lenders by the Borrowers
and each of the other Credit Parties and are in full force and effect, as
modified hereby.

(c)No Conflict, Etc.  The execution, delivery and performance of this Amendment
by the Borrowers and each of the other Credit Parties will not violate any law,
rule, regulation or order or Contractual Obligation or Organizational Document
of the Borrowers or any other Credit Party and will not result in, or require,
the creation or imposition of any Lien on any of its properties or revenues.

(d)Authority.  Each of the Borrowers and the other Credit Parties has the
corporate or limited liability company, as applicable, power and authority to
(i) enter into this Amendment and (ii) to do all acts and things as are required
or contemplated hereunder to be done, observed and performed by it.

6.Provisions of General Application.

(e)Effect of this Amendment.  Nothing in this Amendment is intended (or shall be
construed) to constitute the consent of Agent or any Lender to any other
transaction or the waiver by Agent or any Lender of any Default or Event of
Default.  Except as set forth in Section 3 of this Amendment, no other changes
or modifications to the Credit Agreement or any other Loan Document are intended
or implied by this Amendment and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as

 

-6-

--------------------------------------------------------------------------------

 

of the date of execution of this Amendment.  To the extent of conflict between
the terms of this Amendment and the other Loan Documents, the terms of this
Amendment shall govern and control.  The Credit Agreement and this Amendment
shall be read and construed as one agreement.

(f)Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(g)Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender or any
closing shall affect the representations and warranties or the right of Agent
and the Lenders to rely upon them.

(h)Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

(i)Captions. The captions and headings of this Amendment are for convenience of
reference only and shall not affect the interpretation of this Amendment.

(j)Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

(k)Counterparts.  This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

(l)Entire Agreement.  This Amendment is a Loan Document and the Credit Agreement
as modified by this Amendment embodies the entire agreement between the parties
hereto relating to the subject matter hereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter hereof.

7.Waiver, Release and Disclaimer.  IN CONSIDERATION OF THE LENDERS’ AND AGENT’S
AGREEMENTS CONTAINED IN THIS AMENDMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDERS AND AGENT AND THEIR AFFILIATES,
SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
CONSULTANTS AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM ANY AND ALL
CLAIMS, SUITS, ACTIONS, INVESTIGATIONS, PROCEEDINGS OR DEMANDS, WHETHER BASED IN
CONTRACT, TORT, IMPLIED OR EXPRESS WARRANTY, STRICT LIABILITY, CRIMINAL OR CIVIL
STATUTE OR COMMON LAW OF ANY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH SUCH
CREDIT PARTY EVER HAD OR NOW HAS AGAINST AGENT, ANY LENDER OR ANY OTHER RELEASED
PERSON WHICH RELATES, DIRECTLY OR INDIRECTLY, TO ANY ACTS OR

 

-7-

--------------------------------------------------------------------------------

 

OMISSIONS OF AGENT, ANY LENDER OR ANY OTHER RELEASED PERSON RELATING TO THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT ON OR PRIOR TO THE DATE OF EXECUTION
OF THIS AMENDMENT.

[Remainder of page intentionally blank;
signature pages follow]

 

 

-8-

--------------------------------------------------------------------------------

Exhibit 10.44

IN WITNESS WHEREOF, the parties have caused this Consent and Third Amendment to
Revolving Credit Agreement to be duly executed by their respective officers
thereunto duly authorized, as of the date first above written.

BORROWERS:

 

REAL ALLOY RECYCLING, INC.



 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

 

 

 

REAL ALLOY BENS RUN, LLC

 

 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

 

 

 

REAL ALLOY SPECIALTY PRODUCTS, INC.


 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

REAL ALLOY SPECIFICATION, INC.


 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

ETS SCHAEFER, LLC


 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

REAL ALLOY CANADA LTD.


 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

 

 

 

CONSENT AND THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

CREDIT PARTIES:

 

REAL ALLOY INTERMEDIATE HOLDING, LLC


 

 

 

/s/ John A. Miller

 

 

 

 

John A. Miller

 

 

 

Executive Vice President

 

REAL ALLOY HOLDING, INC.



 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 

RA MEXICO HOLDING, LLC


 

 

 

/s/ Michael J. Hobey

 

 

 

 

Michael J. Hobey

 

 

 

Vice President and Treasurer

 







 

-4-

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS Agent and as a Lender


 

 

 

/s/ Matthew Howe

 

 

 

 

Matthew Howe

 

 

 

Vice President

 




 

-5-

--------------------------------------------------------------------------------

 

LENDER:

 

WINTRUST BANK


 

 

 

/s/ Michael Bragg

 

 

 

 

Michael Bragg

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNEX A

 

Closing Checklist

 

 

 

 

 

 

 

 

 

-6-